DETAILED ACTION
	In Reply filed on 04/06/2022, claims 1-17 and 21-23 are pending. Claim 1-2, 5, 11, 16, and 21-23 are currently amended. Claims 18-20 were previously canceled, and no claim is newly added. Claims 1-17 and 21-23 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas A. Somers on 06/02/2022 and 06/07/2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The application has been amended as follows: 
Claim 1. (Currently Amended) A method of additively manufacturing a structure, comprising: 
discharging a material through an outlet of a print head onto a surface; 
orienting the print head at a normal angle relative to the surface during discharging of a first track of the material within a plane P that is perpendicular to the surface and encompasses the first track of the material;
moving the print head over the surface in a print direction during discharging of the first track of the material; 
orienting the print head at an oblique angle relative to the surface and the plane P during discharging of a second track of the material that is adjacent the first track of the material along the print direction; and 
moving the print head over the surface in the print direction during discharging of the second track of the material.  

Claim 2. (Currently Amended) The method of claim 1, wherein orienting the print head at the oblique angle relative to the surface and the plane P includes orienting a central axis passing through the outlet at an angle of about 1-60° relative to the normal angle.  

Claim 3. (Currently Amended) The method of claim 1, wherein discharging the second track of the material includes simultaneously urging the second track of the material against the surface and against the  first track of the material.  

Claim 11. (Currently Amended) A method of additively manufacturing a structure, comprising:
discharging a material through an outlet of a print head onto a surface, the  outlet being oriented at an angle relative to a central axis passing through the print head; 
moving the print head over the surface during discharging; 
pivoting the print head about the central axis to a first angle such that a first track of material is discharged directly behind the outlet relative to a movement direction of the print head; and 
pivoting the print head about the central axis to a second angle such that a second track of material is discharged to a side of the outlet relative to the movement direction and adjacent the first track of material.  

Claim 12. (Currently Amended) The method of claim 11, wherein discharging the second track of the material includes simultaneously urging the material against the surface and against the  first track of the material.  

Claim 21. (Currently Amended) A method of additively manufacturing a structure, comprising: 
discharging a first track of material from a print head onto a surface; 
orienting the print head at a normal angle relative to the surface during discharging of a first track of material within a plane P that is perpendicular to the surface and encompasses the first track of the material; 
moving the print head over the surface in a print direction during discharging of the first track of material; 
exerting a first pressing force against the first track of material after discharge of the first track of material in a first direction that is normal to the surface; 
discharging a second track of material from the print head onto the surface at a location adjacent the first track of material;  
orienting the print head at an oblique angle relative to the surface and the plane P during discharging of the second track of material that is adjacent the first track of material along the print direction; and 
exerting a second pressing force against the second track of material after discharge of the second track of material in a second direction that is oblique to the surface and towards the first track of material.  

22. (Currently Amended) The method of claim 21, wherein exerting the first pressing force and [[or]] the second pressing force include[[s]] pushing a compactor against the first track of material and [[or]] the second track[[s]] of material, respectively.  

(END)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 21, the claims recite at least the following limitations: 
“orienting the print head at a normal angle relative to the surface during discharging of a first track of the material within a plane P that is perpendicular to the surface and encompasses the first track of the material;
orienting the print head at an oblique angle relative to the surface and the plane P during discharging of a second track of the material that is adjacent the first track of the material along the print direction.”
A prior obviousness rejection of claims 1 and 21 are overcome as being further amended (see pages 6-7 and 15-16 of the OA mailed on 04/05/2022). 
A close prior art reference of record Suzuki et al. (US 20200180222 A1) teaches that an additive manufacturing device includes a table that supports an additively manufactured object, and a manufacturing unit including a first nozzle and a second nozzle that are movable with respect to the table and rotatable about an axis (abstract; FIGURE 1). Although the disclosed apparatus is capable to perform the recited limitation, Suzuki does not specifically teach that a first track of material and a second track of material are discharged from a print nozzle at a different angle in building one 3D structure.    
A close prior art reference of record Anderson et al. (US 20210268715 A1) teaches a non-orthogonal additive manufacturing system (title, abstract). The system includes an extruder assembly and a nozzle attached therein, which are articulated to rotate a printing plane (abstract, FIGURES 2A-2D). Although the disclosed apparatus is capable to perform the recited limitation, Anderson does not specifically teach that a first track of material and a second track of material are discharged from a print nozzle at a different angle in building one 3D structure.    
Similarly, close prior art references of record Chapiro et al. (US 20190299522 A1) (as shown in FIGURE 15) and Page (US 20150367375 A1) (as shown in FIGURE 5) disclose an apparatus that would be capable to perform the recited limitation but does not specifically teach that a first track of material and a second track of material are discharged from a print nozzle at a different angle in building one 3D structure.    
A close prior art reference of record Tingle (US 20180272627 A1) is cited here as being relevant to the limitations of claim 21 for exerting a pressing force against a discharged material at a different direction relative to the surface, but does not specifically teach the above-mentioned limitations. 
An updated search of the relevant prior art failed to turn up any other prior art references that anticipate or could be used individually or in combination to set forth a prima facie case of obviousness and upon which to base a prior art rejection for claims rejecting these limitations.
Therefore, claims 1 and 21 are allowed. Thus, claims 2-10 and claims 22-23 are allowed as being dependent from claims 1 and 21, respectively. 
Regarding claim 11, a prior obviousness rejection of claim 11 is overcome as being further amended (see pages 11-12 of the OA mailed on 04/05/2022).
A close prior art reference of record Anderson teaches a non-orthogonal additive manufacturing system (title, abstract). The system includes an extruder assembly and a nozzle attached therein, which are articulated to rotate a printing plane (abstract, FIGURES 2A-2D). Although the disclosed apparatus is capable to perform the recited limitation, Anderson does not specifically teach that the extruder assembly or the nozzle is pivoted/rotated in order to change a position of the discharged material relative to the extruder assembly in building one 3D structure.
An updated search of the relevant prior art failed to turn up any other prior art references that anticipate or could be used individually or in combination to set forth a prima facie case of obviousness and upon which to base a prior art rejection for claims rejecting these limitations.
Therefore, claim 11 is allowed, and claims 12-17 are allowed as being dependent from claims 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726